DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 19 November 2021. Claims 1-12 are pending in the application; and claims 1-2, 5, 7-8 and 11 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: buffer status report (BSR) engine in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite, in part, “in case that the more than one LCG has data available for transmission based on a value of at least one field.” Examiner has thoroughly reviewed applicant’s disclosure and can find no description of satisfaction of a condition of more than one LCG has data available for transmission being based on a value of at least one field. Applicant’s disclosure indicates the buffer status report (Fig. 4) is generated responsive to a determination that a threshold criteria is met (Fig. 5 step 502). As such, there does not appear to be a description of the claim feature identified above. Claims 2-6 depend upon claim 1 and claims 8-12 depend upon claim 7; accordingly, claims 1-12 are rejected for incorporation of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite, in part, “identifying more than one Logical Channel Group (LCG) has data available for transmission when a buffer status is to be transmitted; and in case that the more than one LCG has data available for transmission based on a value of at least one field, triggering a reduced BSR of the more than one LCG with a logical channel having data available for transmission based on a decreasing order of highest priority logical channel in each of the more than one LCG, wherein the reduced BSR comprises the at least one field corresponding to each LCG of the more than one LCG, the at least one field indicating '1' in case that each respective LCG has data available or indicating '0' in case that each respective LCG has no data available.” It is not clear how a field corresponding to each LCG of the more than one LCG with a logical channel having data available can indicate ‘0’ in case each respective LCG has no data available.
Claims 2-6 depend upon claim 1 and claims 8-12 depend upon claim 7; accordingly, claims 1-12 are rejected for lack of clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2013/0114445 A1) in view of Yi et al. (US 2017/0048745 A1).

Regarding claim 1, Wen discloses a method performed by a user equipment (UE) in wireless communication system, the method comprising: identifying more than one Logical Channel Group (LCG) has data available for transmission when a buffer status is to be transmitted; and reporting a long buffer status report (BSR) when mode than one LCG has data available for transmission ([0026] disclosing “A long BSR is reported if more than one Logical Channel Group (LCG) has data to be transmitted in a current TTI in which the BSR is transmitted”).
Wen does not disclose the following; however, Yi suggests identifying an available uplink (UL) grant size is less than a size of a long buffer status report (BSR); in case that the available UL grant size is less than the size of the long BSR, in case that more than one LCG have data available for transmission based on a value of at least one field, triggering a reduced BSR of the more than one LCG (Fig. 12, [0103] disclosing for regular and periodic Sidelink BSR, if the number of bits in the UL grant can accommodate the BSR for all LCGs then the BSR for all LCGs having data available for transmission are reported; else, a truncated BSR containing buffer status for as many LCGs as possible is reported taking the number of bits in the UL grant into consideration; the truncated BSR is seen by examiner as corresponding to the claimed “at least one field”) with a logical channel having data available for transmission based on a decreasing order of highest priority logical channel in each of the more than one LCG ([0122] disclosing “The LCG priority of a LCG is determined as a highest priority of a logical channel among priorities of the logical channels belonging to the LCG.”; [0123] disclosing “ If UL grant is not enough to include SL BSR MAC CE containing buffer status (BS) of all LCG of all ProSe Destinations having data available for transmission plus its subheader, The MAC entity compares LCG Priority of LCGs having data available for transmission, and the MAC entity selects BS to be included in the as many LCGs having data available for transmission as possible in decreasing order of the LCG Priority.”), wherein the reduced BSR comprises the at least one field corresponding to each LCG of the more than one LCG, the at least one field indicating ‘1’ in case that each respective LCG has data available or indicating ‘0’ in case that each respective LCG has no data available ([0123] disclosing “BS to be included in the as many LCGs having data available for transmission as possible in decreasing order of the LCG Priority”; Fig. 13B truncated BSR, [0131]-[0132] disclosing the BSR includes identification of the LCG (LCG ID) and Buffer size; [0137]-[0138] Table 2 indicating the 6 bit buffer size by an index of 0 to 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the grant size into consideration as taught by Yi because the teaching lies therein that UEs may already have existing grants; as such, they do not need to request uplink resources; however, it is necessary to report the buffer status in order for the scheduler to determine the amount of resources to grant in future subframes ([0098]).

Regarding claim 2, Wen in view of Yi further suggest the method of claim 1, wherein a LCG whose buffer status is being reported is determined based on the available UL grant size (Wen: [0030]; Yi: [0103]; [0123]).

Regarding claim 3, Wen further suggests the method of claim 1, wherein a LCG threshold criteria indicates that a number of LCGs with data available for transmission is greater than a minimum threshold but less than a maximum threshold ([0025]-[0027] for regular and periodic BSRs a long BSR is transmitted if more than one logical channel group has data to be transmitted otherwise a short BSR is reported; Fig. 3, [0057] up to four LCGs can be transmitted in a long BSR).

Regarding claim 4, Yi further suggests the method of claim 1, wherein the reduced BSR is at least one of a truncated BSR, a coarse BSR and a LCG index field identifying at least one LCG having data available for transmission, the truncated BSR comprising at least information of data available for transmission for at least one of the LCGs (Fig. 13B truncated BSR, [0131]-[0132] disclosing the BSR includes identification of the LCG (LCG ID) and Buffer size; [0137]-[0138] Table 2 indicating the buffer size by an index of 0 to 63).

Regarding claim 5, Yi further discloses the method of claim 4, wherein the more than one LCG having the data available for transmission in the truncated BSR is selected based on one of a decreasing order of a priority of LCGs for which the reduced BSR is triggered ([0123]).

Regarding claim 6, Yi further suggests the method of claim 1 further comprises clearing the buffer status reporting triggers of LCGs whose buffer status is being reported using the reduced BSR ([0098], [0108] disclosing BSRs can be cancelled when there is no data to be transmitted in the LCG (i.e. subsequent to the grant for the resources necessary to transmit the data indicated by the BSR).

Regarding claim 7, Wen discloses a user equipment (UE) in wireless communication system, the user equipment comprising: 
a memory; a processor; and a buffer status report (BSR) engine, coupled to the memory and the processor, configured to ([0161]-[0162] disclosing hardware and software implementations of the techniques which are equivalent to the claimed BSR engine): 
identify more than one Logical Channel Group (LCG) have data available for transmission when a buffer status is to be transmitted; and reporting a long buffer status report (BSR) when mode than one LCG has data available for transmission ([0026] disclosing “A long BSR is reported if more than one Logical Channel Group (LCG) has data to be transmitted in a current TTI in which the BSR is transmitted”).
Wen does not disclose the following; however, Yi suggests identify an available uplink (UL) grant size is less than a size of a long BSR; in case that the available UL grant size is less than the size of the long BSR, in case that more than one LCG have data available for transmission based on a value of at least one field, triggering a reduced BSR of the more than one LCG (Fig. 12, [0103] disclosing for regular and periodic Sidelink BSR, if the number of bits in the UL grant can accommodate the BSR for all LCGs then the BSR for all LCGs having data available for transmission are reported; else, a truncated BSR containing buffer status for as many LCGs as possible is reported taking the number of bits in the UL grant into consideration; the truncated BSR is seen by examiner as corresponding to the claimed “at least one field”) with a logical channel having data available for transmission based on a decreasing order of highest priority logical channel in each of the more than one LCG ([0122] disclosing “The LCG priority of a LCG is determined as a highest priority of a logical channel among priorities of the logical channels belonging to the LCG.”; [0123] disclosing “ If UL grant is not enough to include SL BSR MAC CE containing buffer status (BS) of all LCG of all ProSe Destinations having data available for transmission plus its subheader, The MAC entity compares LCG Priority of LCGs having data available for transmission, and the MAC entity selects BS to be included in the as many LCGs having data available for transmission as possible in decreasing order of the LCG Priority.”), 
wherein the reduced BSR comprises the at least one field corresponding to each LCG of the more than one LCG, the at least one field indicating ‘1’ in case that each respective LCG has data available or indicating ‘0’ in case that each respective LCG has no data available ([0123] disclosing “BS to be included in the as many LCGs having data available for transmission as possible in decreasing order of the LCG Priority”; Fig. 13B truncated BSR, [0131]-[0132] disclosing the BSR includes identification of the LCG (LCG ID) and Buffer size; [0137]-[0138] Table 2 indicating the 6 bit buffer size by an index of 0 to 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the grant size into consideration as taught by Yi because the teaching lies therein that UEs may already have existing grants; as such, they do not need to request uplink resources; however, it is necessary to report the buffer status in order for the scheduler to determine the amount of resources to grant in future subframes ([0098]).

Regarding claim 8, Wen in view of Yi further discloses the user equipment of claim 7, wherein a LCG whose buffer status is being reported is determined based on the available UL grant size (Wen: [0030]; Yi: [0103]; [0123]).  

Regarding claim 9, Wen further discloses the user equipment of claim 7, wherein a LCG threshold criteria indicates that a number of LCGs with data available for transmission is greater than a minimum threshold but less than a maximum threshold ([0025]-[0027] for regular and periodic BSRs a long BSR is transmitted if more than one logical channel group has data to be transmitted otherwise a short BSR is reported; Fig. 3, [0057] up to four LCGs can be transmitted in a long BSR).  

Regarding claim 10, Yi further suggests the user equipment of claim 7, wherein the reduced BSR is at least one of a truncated BSR, a coarse BSR and a LCG index field identifying at least one LCG having data available for transmission, the truncated BSR comprising at least information of data available for transmission for at least one of the LCGs.  

Regarding claim 11, Yi further discloses the user equipment of claim 10, wherein the more than one LCG having the data available for transmission in the truncated BSR is selected based on one of a decreasing order of a priority of LCGs for which the reduced BSR is triggered.  

Regarding claim 12, Yi further suggests the user equipment of claim 7, wherein the BSR engine is further configured to clear the buffer status reporting triggers of LCGs whose buffer status is being reported using the reduced BSR ([0098], [0108] disclosing BSRs can be cancelled when there is no data to be transmitted in the LCG (i.e. subsequent to the grant for the resources necessary to transmit the data indicated by the BSR).

Response to Arguments
Claim Interpretation
Examiner has carefully reviewed applicant’s remarks with respect to the claim interpretation of the claim feature “buffer status report (BSR) engine”.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
With respect to prong A, the term “buffer status report engine” is not a structural term of the art. While, as pointed out by applicant, the description indicates the engine is “hardware”, this does not invoke a structural feature to the term “engine”. In fact, applicant’s disclosure illustrates a “black box” comprising one or more black boxes and the features of the buffer status report engine are described in purely functional terms in the original disclosure. While a “means” must find support in the disclosure as either hardware or a combination of hardware and software, and an associated algorithm for performing the claimed functions, this does not render the term means or a generic placeholder structural in nature. With respect to prong B, the claim construction modifies the features of the “buffer status report engine” with functional language. With respect to prong C, the claim language does not modify the “buffer status report engine” with sufficient structure, material or acts to perform the claimed function. As such, examiner maintains the claim interpretation.

Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the lack of clarity of claims 7-12 identified in the previous office action; therefore, the rejection of said claims under 35 U.S.C. § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. Applicant recites many assertions that merely contradict examiner’s legal conclusion of obviousness without any evidentiary support to the assertions. Such assertions cannot be held as persuasive.
The claims recite features in the alternative, such as, “the at least one field indicating ‘1’ in case that each respective LCG has data available or indicating ‘0’ in case that each respective LCG has no data available.” (Emphasis added). As such, only one of these features need to be satisfied to satisfy the claim. 
Yi discloses, “if the number of bits in the UL grant can accommodate the BSR for all LCGs then the BSR for all LCGs having data available for transmission are reported; else, a truncated BSR containing buffer status for as many LCGs as possible is reported taking the number of bits in the UL grant into consideration” ([0103]). Yi further discloses “Truncated Sidelink BSR MAC control elements consist of one Destination Index field, one LCG ID field and one corresponding Buffer Size field per reported target group.” ([0132]). Moreover, Yi discloses “The Buffer Size field identifies the total amount of data available” ([0137]); and, “The length of this field is 6 bits. The values taken by the Buffer Size field are shown in Table 2.”  That is to say, the truncated buffer status report of Yi which examiner sees as corresponding to the claimed “at least one field” indicates the buffer size of each of more than one LCG. Said buffer size of Yi is disclosed as either a 0 of the buffer size is zero (i.e., “indicating ‘0’ in case that each respective LCG has no data available”) or a 6-bit binary value between 1 and 63, each of which have at least one bit equal to “1” when the buffer size is not zero (i.e., indicating ‘1’ in case that each respective LCG has data available). As such, examiner is not persuaded by applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelletier (US 2017/0013565 A1) discloses a single bit BSR at [0713]; Dai et al. (US 2012/0099452 A1) discloses a bitmap BSR with a bit of 1 or 0 for each LCG at [0163]; Yi et al. (US 2013/0058220 A1) discloses a field set to 1 or 0 depending on whether or not a BSR includes buffer size information of LCGs corresponding to the bitmap at [0082].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461